Exhibit 10.3

 

BOTTOMLINE TECHNOLOGIES (DE), INC.

 

Restricted Stock Agreement

Granted Under 2000 Stock Incentive Plan

 

AGREEMENT made December 2, 2005, between Bottomline Technologies (de), Inc., a
Delaware corporation (the “Company”), and Peter S. Fortune (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

  1. Purchase of Shares.

 

In consideration of services rendered to the Company by the Participant, the
Company shall issue to the Participant, subject to the terms and conditions set
forth in this Agreement and in the Company’s 2000 Stock Incentive Plan (the
“Plan”), 68,000 shares (the “Shares”) of common stock, $.001 par value per
share, of the Company (“Common Stock”). The Company will pay the purchase price
of $.001 per Share on behalf of the Participant. The Shares will be held in book
entry by the Company’s transfer agent in the name of the Participant for that
number of Shares issued to the Participant. The Participant agrees that the
Shares shall be subject to the forfeiture provisions set forth in Section 2 of
this Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.

 

  2. Vesting.

 

(a) In the event that the Participant ceases to be an employee, officer or
director of, or advisor or consultant to, the Company or any parent or
subsidiary of the Company for any reason or no reason, with or without cause,
prior to August 26, 2009, any Unvested Shares (as defined below) shall be
forfeited immediately and automatically to the Company in exchange for the lower
of: (i) $.001 per Share, or (ii) Fair Market Value per Share. Notwithstanding
anything herein to the contrary, if the Shares do not vest on or before the
occurrence of one or more of the events set forth in this Section 2 or as
otherwise provided in any other agreement with the Company related to such
matters, the Shares shall automatically be forfeited to the Company in exchange
for the lower of: (i) $.001 per Share, or (ii) Fair Market Value per Share. The
aggregate amount to be paid for by the Company to the Participant upon
forfeiture of the Shares shall be referred to herein as the “Forfeiture Amount”.

 

(b) “Unvested Shares” means the total number of Shares multiplied by the
Applicable Percentage at the time the Shares are forfeited. Except as provided
in paragraph (c) of this Section 2 or in the Plan, the “Applicable Percentage”
shall be (i) 100% during the period ending on August 25, 2006, (ii) 75% less
6.25% for each three months that Participant is an employee, officer or director
of, or advisor or consultant to, the Company or any parent or subsidiary of the
Company from and after August 26, 2006 and (iii) 0% on or after August 26, 2009.

 

(c) Notwithstanding the foregoing, in the event that the Participant’s
employment, office, or directorship with, or consultancy to, the Company is
terminated by reason of the Participant’s death or Disability (as defined
below), the “Applicable Percentage”



--------------------------------------------------------------------------------

shall immediately and thereafter be 0%. For purposes of this paragraph (c),
“Disability” means that the Participant becomes disabled such that the
Participant is qualified for long-term disability by the Company’s then
long-term disability insurance provider.

 

(d) For purposes of this Agreement, employment, office, or directorship with, or
consultancy to, the Company shall include employment, office, or directorship
with, or consultancy to, any affiliate of the Company.

 

(e) The Forfeiture Amount may be payable, at the option of the Company, in
cancellation of all or a portion of any outstanding indebtedness of the
Participant to the Company or in cash (by check) or both.

 

(f) The Participant shall, upon the execution of this Agreement, execute a Joint
Election with the Company (or an affiliate). The Joint Election shall be
delivered to the Secretary of the Company. As used herein, “Joint Election”
means an election (in the form set out in Attachment A) to the effect that the
Participant will become liable, so far as permissible by law, for the whole of
any secondary Class 1 national insurance contributions which may arise in
connection with the Shares.

 

  3. Automatic Sale Upon Vesting.

 

(a) Upon any reduction in the Applicable Percentage, the Company shall sell, or
arrange for the sale of, such number of the Shares no longer subject to
forfeiture under Section 2 as a result of such reduction in the Applicable
Percentage as is sufficient to generate net proceeds sufficient to satisfy any
federal, national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld by the Company or any affiliate, or which the Participant has elected
or agreed to bear, as a result of the reduction in the Applicable Percentage,
and the Company shall retain such net proceeds in satisfaction of such tax
obligations.

 

(b) The Participant hereby appoints the President and the Secretary of the
Company, and each of them acting singly, his or her attorney in fact, to sell
the Participant’s Shares in accordance with this Section 3. The Participant
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the Shares pursuant to
this Section 3.

 

(c) The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 3, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

 

  4. Restrictions on Transfer.

 

(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, until such Shares have vested, except that
the Participant may transfer such

 

- 2 -



--------------------------------------------------------------------------------

Shares (i) to or for the benefit of any spouse, children, parents, uncles,
aunts, siblings, grandchildren and any other relatives approved by the Board of
Directors (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
Shares shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan and except
as otherwise provided herein, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement.

 

(b) The Company shall not be required (i) to transfer on its books any of the
Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.

 

  5. Restrictive Legends.

 

All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

 

  6. Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

  7. [Reserved].

 

  8. Withholding Taxes.

 

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
national, foreign, state or local taxes of any kind (including national
insurance and other social security contributions) required by law to be
withheld, or which the Participant has elected or agreed to bear, with respect
to the issuance of the Shares to the Participant or the lapse of the forfeiture
provisions.

 

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, national, foreign, state and local tax consequences of this investment
and the transactions

 

- 3 -



--------------------------------------------------------------------------------

contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax and national
insurance liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

  9. Miscellaneous.

 

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
granted the Shares hereunder). The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

 

(b) No Rights to Further Issuance, etc. The issuance of shares under the Plan is
made at the discretion of the Board and the Plan may be suspended or terminated
by the Company at any time. The issuance of shares in one year or at one time
does not in any way entitle the Participant to an issuance of shares in the
future. The Plan is wholly discretionary and is not to be considered part of the
Participant’s normal or expected compensation subject to severance, resignation,
redundancy or similar compensation. The value of the Shares is an extraordinary
item of compensation which is outside the scope of the Participant’s employment
contract. The rights and obligations of the Participant under the terms of his
office or employment with the Company or any affiliate of the Company shall not
be affected by his participation in the Plan or any right which he may have to
participate therein or the issuance of the Shares, and the Participant hereby
waives all and any rights to compensation or damages in consequence of the
termination of his office or employment with any such company for any reasons
whatsoever (whether lawful or unlawful and including, without prejudice to the
generality of the foregoing, in circumstances giving rise to a claim for
wrongful dismissal) insofar as those rights arise or may arise from his ceasing
to have rights under this Agreement or the Plan as a result of such termination,
or from the loss or diminution in value of such rights or entitlements.

 

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

 

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(f) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
offices at 325 Corporate Drive, Portsmouth, New Hampshire 03801 (Attention:
President). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.

 

(g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

(h) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

(i) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

(j) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

 

(k) Data Protection. The Participant agrees to the receipt, holding and
processing of information in connection with the issuance, vesting and taxation
of the Shares and the general administration of this Agreement and the Plan by
the Company or any affiliate of the Company and any of their advisers or agents
and to the transmission of such information outside of the European Economic
Area for this purpose.

 

(l) Third Party Rights. The UK Contracts (Rights of Third Parties) Act 1999
shall not apply to this Agreement and no person other than parties hereto shall
have any rights under it nor shall it be enforceable under that Act by any
person other than the parties to it.

 

(m) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.

 

(n) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

 

- 5 -



--------------------------------------------------------------------------------

(o) Delivery of Certificates. Subject to Section 3, the Participant may request
that the Company deliver the Shares in certificated form with respect to any
Shares that have ceased to be subject to forfeiture pursuant to Section 2.

 

[Remaining of Page Intentionally Left Blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BOTTOMLINE TECHNOLOGIES (DE), INC.

By:

 

/s/ Kevin Donovan

   

Name:

 

Kevin Donovan

   

Title:

 

Chief Financial Officer

/s/ Peter Fortune

Peter S. Fortune

Address:

         

 

- 7 -



--------------------------------------------------------------------------------

Attachment A

 

Election to transfer National Insurance Liability

 

UK Employees Only

 

Introduction

 

As an employee or director of an Associated Company of Bottomline Technologies
(de), Inc., you are eligible to participate in both the Bottomline Technologies
(de), Inc. (the “Company”) Amended & Restated 1997 Stock Plan and the 2000 Stock
Incentive Plan (the “Plans”). You will be subject to income tax and employees
national insurance contributions on any Relevant Employment Income (as defined
below) that arises under or in connection with any options or restricted stock
which are granted, issued or delivered to you under these Plans, the terms of
which are incorporated herein.

 

“Relevant Employment Income” means (i) any amount that counts as employment
income under section 426 of the Income Tax (Earnings and Pensions) Act 2003,
(ii) any amount that counts as employment income under section 438 of the Income
Tax (Earnings and Pensions) Act 2003, and (iii) any gain that is treated as
remuneration by virtue of section 4(4)(a) of the Social Security Contributions
and Benefits Act 1992.

 

“Associated Company” means an associated company of the Company within the
meaning that expression bears in section 416 of the Income and Corporation Taxes
Act 1988.

 

Participation in the Plan is subject to you agreeing to enter into this election
pursuant to paragraph 3B of Schedule 1 to the Social Security Contributions and
Benefits Act 1992 whereby the Company and any Associated Company (as defined
below) transfers to you the whole of any liability to pay any secondary Class 1
national insurance contributions (“Secondary Contributions”) arising in
connection with any Relevant Employment Income. Accordingly, and by signing the
declaration contained in this election, you agree that you will be liable to pay
the whole of any Secondary Contributions in respect of or in relation to any
Relevant Employment Income.

 

The terms of this election shall be subject to the approval of the HM Revenue &
Customs.

 

The Terms of the Election

 

This election relates to the following shares (the “Shares”): -

 

        Type of Award
(Option or Restricted Stock)

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

   Grant/Award Date


--------------------------------------------------------------------------------

   Option Exercise
Price/Restricted Stock
Purchase Price


--------------------------------------------------------------------------------

Restricted Stock

   68,000    December 2, 2005    $ 0.001

 

1. You and the Company jointly elect that the whole of the Secondary
Contributions arising in connection with any Relevant Employment Income in
respect of the Shares is hereby transferred from the Company and any Associated
Company to you.

 

- 8 -



--------------------------------------------------------------------------------

2. You shall notify the Company within three working days of any Relevant
Employment Income arising in respect of the Shares. You hereby agree to make
such notification regardless of whether the Relevant Employment Income in
respect of the Shares arises after you have ceased to be employed by the Company
or at any time when you are no longer resident in the United Kingdom.

 

3. The Secondary Contributions will be paid to the Company or an Associated
Company within 7 days from the end of the income tax month (beginning on the 6th
of the calendar month and ending on the 5th of the calendar month) in which the
Relevant Employment Income arises.

 

4. You hereby authorize the Company or an Associated Company or their agent or
broker to collect the Secondary Contributions in one or more of the following
ways as determined by the Company or an Associated Company or their agent or
broker:-

 

(i) by deduction from your salary or any other money which may be due to you; or

 

(ii) by you providing the Company with the amount (in clear funds) of the
Secondary Contributions which are due (you shall pay the said amount by cheque,
bank transfer or by any other method that you and the Company agree to be
appropriate at the relevant time); or

 

(iii) by you authorizing the Company or its authorised agent to withhold and
sell a sufficient number of the Shares to cover all or any part of the Secondary
Contributions.

 

Payment of the Secondary Contributions as described in Paragraph 4(i) or 4(ii)
above must be made within the deadline specified in Paragraph 3 above.

 

5.

Where payment is due from the Company or an Associated Company for the transfer,
assignment or release of any Shares or share options, you authorise a deduction
of the Secondary Contributions sufficient to cover the liability from such
payment. Where any agreement is made between you and a third party for the
transfer, assignment or release of any Shares or share options, and payment is
due to be made from a third party, you will inform the Company of such a payment
prior to such payment and authorize the third party to take whatever action is
necessary to withhold an amount sufficient to cover the Secondary Contributions
due. As soon

 

- 9 -



--------------------------------------------------------------------------------

 

as the Company is advised of the payment, the Company undertakes to advise HM
Revenue & Customs how the Secondary Contributions will be collected and paid
over to HM Revenue & Customs. Such amount will be paid to the Company within 7
days of the transfer, assignment or release of the Shares or share options.

 

6. The Company or an Associated Company shall keep such records and make such
notifications or reporting in respect of the Secondary Contributions as shall be
required by the United Kingdom legislation in force from time to time.

 

7. This election shall continue in full force and effect in the event that you
leave the Company or an Associated Company. Subject to paragraph 8 below, this
election shall continue in full force and effect for such period as the Company
or an Associated Company would have been responsible for the Secondary
Contributions but for this Election.

 

8. This joint election shall cease to have effect in the event that: -

 

  (i) it is revoked jointly by both parties;

 

  (ii) the Company gives you notice that it shall terminate;

 

  (iii) the Board of HM Revenue & Customs serves notice upon the Company that
approval for the election has been withdrawn; or

 

  (iv) the terms of the joint election being satisfied in full.

 

Declaration

 

I hereby agree to be bound by the terms detailed in paragraphs 1 to 8 of this
election and in particular acknowledge that by signing this election, I am
consenting to: -

 

1. accept liability for and to pay the whole of any Secondary Contributions
which may be payable in connection with any Relevant Employment Income in
respect of the Shares; and

 

2. the Company or an Associated Company deducting some or all of the Secondary
Contributions from my salary or other payment due to me.

 

           

Peter Fortune

      Date

 

- 10 -



--------------------------------------------------------------------------------

Declaration

 

The Company hereby agrees to be bound by the terms detailed in paragraphs 1 to 8
of this election and in particular acknowledges that by signing this election,
it is consenting to: -

 

1. ensure that proper procedures are in place to collect any Secondary
Contributions which may be payable in connection with any Relevant Employment
Income in respect of the Shares; and

 

2. ensure that payment is made to the Collector of Taxes by no later than 14
days after the end of the tax month in which the Relevant Employment Income
arises.

 

Signed for and on behalf of Bottomline Technologies (de), Inc.

 

            Joseph L. Mullen      

Date

Chief Executive Officer

       

 

- 11 -